I wish to congratulate you, Sir, on your election as President of the thirty-sixth session of the General Assembly.This session takes place at an important moment in international affairs. I believe you will ensure that it achieves significant and lasting results. I also join in the tributes to the contribution of the outgoing President, Mr. von Wechmar of the Federal Republic of Germany, to the work of the thirty-fifth session of the General Assembly.
216.	I should also like to join other speakers in welcoming Vanuatu, a Pacific partner and fellow Commonwealth member, as a Member of this Organization. I had the good fortune to pay a visit to Vila in August, when Vanuatu hosted the South Pacific Forum.
217.	Australia's relationships with its Pacific neighbors continue to expand. So too do our relationships with other neighboring countries in South and South-East Asia. Indeed, Australia is perhaps unique among the developed countries, being in a region otherwise populated by countries in and of the third world which brings me to the main theme of this statement, the NorthSouth dialog.
218.	I am aware, of course, of the vast range of issues before this Assembly, many of which demand our immediate and earnest consideration. In the coming weeks our delegation will be making Australia's attitude on these issues known. However, today I will concentrate on the NorthSouth dialog. We have reached an. important stage in relations between developed and developing countries and we must be prepared to make genuine progress.
219.	Australia would welcome progress. We do not seek change simply for its own sake. Our belief in the need for change stems from our conviction that new attitudes and new arrangements and, above all, a new commitment are needed to tackle the most fundamental problems of the present international economic system. We believe that merely preserving the status quo is not enough and that all nations will gain from a growing and more integrated world economy.
220.	Over the last seven years a number of significant declarations have been made under the auspices of the United Nations. Many of these resolutions are landmarks in the search for a new basis for international cooperation. Unfortunately, we have so far found it very difficult to put the spirit of them into practice. Rhetoric, conflict and division have characterized debate over NorthSouth issues. Nevertheless, there have been some encouraging developments notably the agreement to set up the Common Fund for Commodities and the creation of the International Fund for Agricultural Development. The need to manage the growing interdependence of States demands that we do much more.
221.	If the NorthSouth dialog is managed effectively and in a spirit of cooperation and compromise the international economic system will be able to make necessary and equitable adjustments. We can avoid serious disruptions, which would be damaging for developed and developing countries alike.
222.	To do that we need to understand the consequences of greater interdependence. Recognition of interdependence is essential, not only for prosperity, but also for longterm peace and security. Nations cannot put up the shutters and attempt to live in self-imposed isolation. We must respond not only to the demands of our own national communities but to those of the world as a whole.
223.	In approaching the NorthSouth dialog, we must concentrate on its essential elements. Over time, procedures and agreements will have to be devised which generate benefits for us all, not in equal measure perhaps, and certainly more for the most disadvantaged, but nevertheless benefits for us all.
224.	In Australia's view, genuine progress in North South questions will only be achieved if we acknowledge fully some of the realities of the international economy. We should recognize that the major industrialized countries of the North will be asked to carry the biggest share of the burden. Those economies generate the vast majority of the world's wealth and clearly, any setbacks they suffer will be felt far beyond their own borders. The fact is that the prospects for the peoples of the world's less developed nations hinge largely on the economic fortunes of those motor economies. In looking at how progress can be made in the NorthSouth dialog, we must not lose sight of the stake all nations have in a strong and dynamic international economic system.
225.	Australia's recent economic performance is in contrast to that of most of the other industrialized nations. We have made real progress in fighting some of the most intractable economic problems. I suggest it is worthwhile to examine how we have done it. In mentioning Australia's distinctive economic performance, I am aware that within the market economies different economic strategies will have to be used, as appropriate, to produce the results both North and South are looking for. Over the last decade Australia has used two strategies, with very different results.
226.	We initially looked to government to provide the solution to our economic problems, in the expectation that government could provide a comprehensive shelter from the harsh economic realities of the times. Rapid growth of government spending and relaxation of restraints on the money supply were translated directly into unacceptably high levels of inflation. The damage to employment and investment was immediate and severs.
227.	We subsequently chose the alternative of fighting inflation as a first priority, restricting government spending, cutting back government deficits and making careful use of monetary policy. That strategy has resulted in a significant reduction in inflation and unemployment, higher rates of growth and a greater inflow of the overseas capital so vital to the development of our national resources.
228.	But Australia recognizes that for progress to be made in the NorthSouth dialog industrialized nations must do more than simply use whatever strategies they see fit to put their own houses in order. Those nations, whose participation will be vital to the success of any global round of negotiations, must be persuaded that on balance their domestic and external interests can be pie served and indeed furthered. If we cannot do that we shall find, even though the negotiations may begin, that the process will constantly be placed in jeopardy because the expectations exceed the results that are politically possible or economically feasible. If the process of global negotiations is to be resumed in the most promising context we should all carefully review our demands and expectations, in terms not only of what can be achieved but also of the timescale which might be necessary. We must devise proposals and procedures which will enable all nations and groups to make the maximum contributions within the realistic limits of their politics and capabilities.
229.	In event, Governments alone cannot create the climate of international prosperity which will be necessary if we are to achieve the goals of the NorthSouth dialog. The potential contribution of the private sector must be recognized and it must be given the opportunity to participate. We are sure that the global negotiations process, conducted in a multilateral framework, will be able to provide a role for the private sector. Our approach to global negotiations must embrace all aspects of economic endeavor.
230.	The problems of a difficult world economic situation have not prevented the efforts of member countries to get NorthSouth cooperation moving again. Recent meetings in Caracas, Ottawa, Nairobi, Cancun and Paris have held out some prospect of progress.
231.	In a few days time there will be an opportunity to review the state of NorthSouth relations when the biennial meeting of the Commonwealth Heads of Government takes place in Australia. I am aware that nonCommonwealth Members of the General Assembly may not be fully aware of the role and function of the Commonwealth.
232.	The notion of the Commonwealth as a colonial relic has now been well and truly dispelled. The modem Commonwealth has been responsive to the needs and aspirations of its members. Moreover, it has made several important contributions to the international community, including arrangements for majority rule in Zimbabwe and support for establishment of the Common Bind.
233.	The Commonwealth has some distinct advantages as a forum for the consideration of NorthSouth issues. Over a quarter of the States represented here today are members of the Commonwealth. It includes major industrialized States, newly industrializing States, least developed countries, island developing States and oil-exporting developing States. Its frank and informal way of working has helped build consensus among its members,
234.	The Commonwealth Heads of Government Meeting will be considering many of the subjects before this Assembly. It will take up the questions of decolonization and racism in Africa, particularly as they relate to Namibia and South Africa; the Soviet occupation of Afghanistan and the Vietnamese occupation of Kampuchea; arms control and disarmament; the Indian Ocean; human rights; and the law of the sea. Nevertheless, a principal focus of the meeting will be the present state of NorthSouth relations. Discussions with participating Heads of Government have indicated that special attention will be given to food and food security, trade and industrialization, international Financial questions and energy.
235.	Commonwealth leaders will have the opportunity to examine those matters at that meeting, which comes shortly before the NorthSouth summit meeting to be held in Mexico in October. They have indicated that they wish to do so, and I am confident that the results of that review will make a positive contribution to the work of nations attending the meeting in Cancun and to the work of this Assembly.

236.	Seven Heads of Government who will be in Melbourne will go to Cancun. My Government hopes they will be able to carry a clear and unequivocal message from the whole membership of the Commonwealth that there should be new progress in NorthSouth relations and that at this session the General Assembly should resume efforts to achieve an effective framework for the global negotiations.
237.	I should now like to make some specific comments on the principal issues on the NorthSouth agenda.
238.	One of the most pressing problems facing the developing countries is food production and food security. Clearly, the only longterm solution lies in the developing countries increasing their own production, through increased investment in agriculture and the adoption of appropriate national food strategies.
239.	There is also a need for international measures which will assist world food security in both the short and long terms. Australia has consistently supported such measures. They include increased food grain aid commitments to meet the World Food Conference target of 10 million tonnes per year and a concerted effort to reach agreement on the replenishment of the International Fund for Agricultural Development. I also believe that a significant contribution could be made to world food security by the negotiation of an international grain agreement, with economic provisions which would safeguard the common interests of both exporting and importing countries while recognizing the special needs of developing countries.
240.	In recognition of the continuing need of developing countries, Australia recently announced a number of initiatives relating to food security. Those include an increase in food aid to over $US 120 million this financial year and the establishment of an Australian center for International Agricultural Research. The principal aim of the center will be to contribute to the solution of agricultural problems in developing countries. A trust fund will be established for the center with an initial commitment of $US 28 million over four years.
241.	The general situation in world trade is particularly difficult. Economic difficulties in the major world economies have gone hand in hand with mounting protectionist pressures. Some form of protection is now applied to almost 30 per cent of world trade.
242.	The developing countries are having an increasing impact on world trade. Their exports continue to increase more rapidly than the world average and they are the fastest growing importers of the products of the major industrialized countries.
243.	Increased opportunities for trade offer the most effective means to bring greater prosperity to the developing countries. However, the prospect of increased protectionism, when coupled with the significant deterioration in the terms of trade of non-oil developing countries as a group, means that the outlook of those countries is increasingly uncertain.
244.	Despite the achievements of the last global round, the multilateral trade negotiations still left the developing countries facing higher levels of protection than the industrialized countries. The position has continued to deteriorate, with the major industrialized countries introducing further protectionist measures. Moreover, the fact that many of these measures are not introduced through the conventional institutional framework means that the developing countries are unable to challenge their introduction or to seek redress where they are treated inequitably.
245.	There is another angle to all this. To the extent that both the North and the South stand to benefit from improved world economic conditions and higher levels of NorthSouth trade, it can be shown that the participants in NorthSouth dialog are not necessarily participants in a "zero-sum game". There does not have to be a winner and a loser. The gains from higher levels of trade are shared by both importer and exporter, by both North and South. That is an aspect which could be given more attention than it has in the past.
246.	There is an urgent need for international bodies to consider ways and means of better accommodating developing countries within the international trading system. Both the global negotiations, when they take place, and the forthcoming GATT meeting of trade ministers should address that issue.
247.	Important contributions can also be made in the field of commodities. Commodity trade is fundamental to the wellbeing of the developing countries and price stabilization alone will not provide the means to greater prosperity. There is only limited scope for the introduction of buffer stock finance schemes and these are not appropriate for all commodities. Other aspects of the UNCTAD Integrated Program for Commodities must be seriously, explored. In that context special attention should be given to the scope for increasing commodity processing within commodity-exporting countries.
248.	We are all aware of the severe problems of higher energy prices for non-oil producing developing countries. Although national Governments themselves must introduce energy policies aimed at encouraging conservation, conversion and development of new resources, the international community again can play an important part.
249.	The United Nations Conference on New and Renewable Sources of Energy, held in Nairobi, was able to demonstrate that the United Nations could make a positive contribution to the discussion of energy matters. It also highlighted some of the special problems of developing countries, including the supply of the most ancient of energy sources fuel wood. The international community must address these critical problems, while not neglecting the needs of all countries for conventional fuels. Measures to implement the Program of Action adopted by the Conference must now be taken. For its part, Australia has agreed to support financial proposals from that Program.
250.	Australia supports the establishment of the proposed World Bank energy affiliate to develop new sources of oil supply and to promote the use of alternative energy sources. However, greater lending for those purposes should not be delayed until some new body is established. We therefore welcome the recent increase in energy lending by the World Bank.

251.	The debt situation for many countries now imposes a severe burden. High energy costs, inflation, steep in
creases in interest rates and changing exchange rates have all had their impact. Debt management problems appear to be particularly harsh for those developing countries which are at the two extremes: those which are going through a process of dynamic growth face difficulties in financing that growth, while the low-income countries are having difficulty in paying for imports, particularly energy.
252.	Australia welcomes the response so far by IMF to these difficult problems which confront the developing countries. The IMF has shown flexibility in its approach and has made an important contribution to the recycling process. Australia supports soundly based improvements in the Fund which will benefit developing countries. The new enlarged access to the Fund's resources, the establishment of a food facility and an interest subsidy account are innovative and important developments.
253.	There remains a need for the Fund to continue to adapt its activities to changing circumstances. Australia would support increased IMF capacity to assist the financing and adjustment of large financial deficits and in that context welcomes the recently concluded borrowing agreements to assist in ensuring that adequate resources are made available to countries in balance of payments difficulties.
254.	Australia recognizes the importance of industrialization for the developing countries. Industrialization provides the main avenue for achieving rapid economic growth, improved employment opportunities and higher standards of living. Sound, practical economic measures, tailored to the resource endowments and capabilities of each country, are necessary. Recent years have seen progress in those areas, with contributions from UNIDO and the regional commissions and the development banks.
255.	Australia is also concerned with the related problems of protection and structural adjustment. These raise complex issues for all countries and Australia is no exception though on a per capita basis we are already a major importer of manufactured goods from developing countries. The Australian Government has recently commissioned an independent inquiry into our domestic tariff arrangements. The objective of that inquiry, which is to be completed within six months, is to identify possible measures for further general reductions in longterm protection levels.
256.	Official development assistance remains an important instrument for growth. It is particularly effective when provided in support of domestic efforts and policies designed to promote self-reliant development.
257.	Australia has recently increased its aid program substantially to just under three quarters of a billion United States dollars in the current Australian financial year. The increase planned for the present financial year of more than $US 110 million is evidence of our acceptance of official development assistance as a key element in the NorthSouth dialog. It will allow us to undertake various important new practical initiatives in the main areas of NorthSouth discussion, such as food, energy and international finance.
258.	The outcome of the recent United Nations Conference on the Least Developed Countries recently held in
Paris is a significant and positive step in relations between developed and developing nations. The action it has proposed will help to ease the problems of the poorer countries. Australia is one of the few donors actually located among developing nations and its aid priorities reflect its regional links and associations in the South Pacific and in north and south Asia. Australia has, however, more than doubled its assistance to the least developed countries over the period 1978 to 1981.
259.	In the coming year we shall be increasing our contributions to UNDP, UNFPA and UNICEF. Similar substantial increases are programmed in our contributions to UNHCR and UNRWA. Australia ranked ninth among the countries to announce contributions at the International Conference on Assistance to Refugees in Africa held earlier this year. Our food aid allocations are increasingly being directed to the famine and emergency situations which have arisen in Africa.
260.	Australia, with other developed countries, supported the principle of economic cooperation among developing countries at the fifth session of UNCTAD in 1979. We welcome the potential identified by the Caracas SouthSouth meeting last May for practical cooperation among developing countries in a wide range of economic areas. We are hopeful that SouthSouth cooperation will develop in a way which is complementary to the achievement of improved relations between North and South.
261.	I wish to refer also to the United Nations Conference on the Law of the Sea, which is drafting a legal regime to cover the resources of the oceans. The international community has worked in close cooperation for almost a decade to finalize that new legal regime, which places great emphasis on equity and international resource sharing. It is my Government's sincere hope that next year a convention on the law of the sea, enjoying widespread support, may be opened for signature. I believe that would be a major demonstration of what may be achieved by cooperation between developed and developing countries.
262.	I have today focused attention on Australia's interests in the achievement of progress in the NorthSouth dialog. We must not lose the opportunity we have this year to make a historic contribution to progress in North South questions. Let us hope that the summit meeting of Heads of Government in Cancun and the Commonwealth meeting will be able to provide a new momentum and a new commitment to the progress towards an effective global dialog. Let us also recognize that a global round, to be effective, must allow for the participation of all interested countries. All Member States must be persuaded that their interests will be protected and that they will have the opportunity to contribute in a real way to the process of negotiation. The United Nations must have a major role in the process.
263.	The world community has only one universal body, the United Nations. The Organization has its limitations. It has its shortcomings. But we will have to work within its framework and capitalize on its possibilities if we are to achieve a fundamental and long-lasting reconciliation of the interests of developed and developing countries.
